Citation Nr: 0712048	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dale Vangaasbeek, Ph.D.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In January 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Id.

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in March 2003, the RO requested from the veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran submitted a statement 
regarding the alleged sexual assaults, and a letter from the 
veteran's Commander to his Congressman, allegedly written in 
response to the veteran's request for a transfer from the 
military base at which he was assaulted.  The Board has 
relied upon the available evidence in determining if the 
alleged stressors can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran contends, in written statements and in testimony 
before the Board, that he has PTSD as a result of being 
sexually assaulted by several fellow serviceman over a period 
of five months while stationed at Fort Meade in Maryland.  He 
reportedly told the Chaplain on base, but did not report the 
assaults to his commander.  He additionally asserts that 
while on leave he informed his father of the assaults.  His 
father then reportedly wrote to his Congressman and requested 
that the veteran be transferred from Fort Meade.  He alleges 
that since the assaults, he has been depressed, anxious, and 
has had difficulty leading a productive life.  He asserts 
that the depression and anxiety led him to be hospitalized 
for one week in a locked ward while in service.  

According to the National Personnel Records Center (NPRC), 
however, the vast majority of the veteran's service records 
are presumed to have been destroyed in a fire in 1973.  When 
a veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In a letter dated in March 2003, the RO advised the 
veteran of the loss of his service medical records.  He was 
also informed that a search for records from the Office of 
the Surgeon General (OSG) and for morning reports had also 
been unsuccessful.  

While the veteran's service medical records are unavailable 
and therefore cannot corroborate his alleged in-service 
stressor, he has submitted a copy of the letter from his 
Commander to his Congressman in support of his claim.  This 
letter, dated in June 1961, notes at the outset that is in 
response to a May 1961 letter requesting, on behalf of the 
veteran, his reassignment to a different duty station.  The 
Commander stated that it was Air Force policy that an airman 
seeking a transfer must personally make application to his 
immediate commander.  He then noted that there was 
insufficient information in the received inquiry to ascertain 
whether the veteran was claiming that his present assignment 
was causing his family undue hardship.  Significantly, the 
veteran's available service records demonstrate that he was 
assigned to Fort Meade, the location of the alleged assaults, 
in July 1961, two months after the request for transfer.  The 
request for transfer thus appears to have been made many 
months prior to the alleged assaults.  

The veteran testified, and post-service clinical records 
confirm that he did not seek psychiatric treatment related to 
the alleged assaults until June 2002.  At that time, the 
veteran reported that he was experiencing increased 
depression related to the alleged assaults.  He was referred 
for psychiatric consultation.  On psychiatric consultation, 
the veteran reported that he was experiencing anxiety, panic 
attacks, difficulty sleeping, nightmares, depression, and a 
poor appetite related to sexual trauma while in the air 
force.  He described the alleged assaults as lasting for a 
period of several months.  He stated that he had kept the 
assaults a secret for 40 years due to extreme embarrassment.  
The impressions were anxiety disorder, depressive disorder, 
and possibly post-traumatic stress disorder.  Clinical 
records dated in August 2002 and later show that the veteran 
was assessed with PTSD related to a military sexual trauma, 
for which he received therapy on a biweekly basis.

In October 2002 and June 2004, the veteran's treating VA 
psychologist, Dale Vangaasbeek, Ph.D., submitted, in support 
of the veteran's claim, letters in which he related the 
veteran's PTSD to sexual abuse he experienced during service.  
In providing a rationale for this finding, the psychologist 
noted that the veteran's childhood and adolescence were 
relatively normal and he exhibited no signs of PTSD prior to 
entering the military.  PTSD symptomatology appeared to have 
first manifested during military service.  All of the 
veteran's intrusive recollections of the traumatic events 
were of sexual abuse he suffered at Fort Meade in Maryland.  
Additionally persuasive was the veteran's report that he had 
eventually begrudgingly confided in his father, who in turn 
had contacted their Congressman and requested, on behalf of 
the veteran, that the veteran be transferred to a different 
military base so as to escape the abuse he was experiencing.  
The Congressman reportedly made arrangements for the veteran 
to be transferred to Stewart Air Force Base, and then, for 
the veteran to discretely receive a hardship discharge 
without having demonstrated any real hardship.

In January 2007, the veteran's treating VA psychologist 
testified on the veteran's behalf.  The psychologist stated 
that he had related the veteran's diagnosis of PTSD to sexual 
assault in service because there was no history of trauma 
either prior to or after the veteran's military service.  The 
veteran's pattern of therapy was described as typical of an 
individual who had been sexually abused.  In relation to the 
history of the assaults, the veteran had experienced feelings 
of shame, embarrassment, self-blame, and a sense of loss, 
particularly in that he had not been able to have a 
successful relationship with a woman.  He had also 
experienced considerable difficulty with male authority 
figures.  He had an occupational history of having had more 
than 20 jobs.  These manifestations were consistent with 
symptoms typically manifested by victims of sexual abuse.  
The psychologist noted that he had been practicing for over 
30 years, and based upon his experience, he considered the 
veteran to be a particularly credible historian.  

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  While the veteran's VA psychologist has provided 
credible testimony relating the veteran's current diagnosis 
of PTSD to sexual assaults he experienced in service, the 
Board finds that the psychologist's opinion is of limited 
probative value.  The psychologist's opinion appears to have 
been heavily based upon the veteran's report of having 
begrudgingly confided in his father, who in turn contacted 
their Congressman and requested, on behalf of the veteran, 
that the veteran be transferred to a different military base 
so as to escape the abuse he was experiencing.  The veteran's 
available service records, however, reflect that the request 
for transfer was made two months prior to his ever having 
been transferred to Fort Meade, the location where the 
alleged assaults took place.  While the veteran's records 
demonstrate that he was in fact transferred to Stewart Air 
Force Base in June 1962, there is no evidence showing that he 
requested a transfer from Fort Meade to Stewart Air Force 
Base.  There is similarly no evidence which tends to show 
that the veteran experienced a sexual assault while stationed 
at Fort Meade, or at any other location at which he served.  
Thus, while credible, the psychologist's opinion appears to 
have been based upon an inaccurate factual background, and is 
therefore of little probative value and cannot serve to 
corroborate the claimed in-service stressor.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, as the 
veteran's service medical records are not available in this 
case, the psychologist's statement that the veteran's PTSD 
symptoms first manifested in service cannot be substantiated 
and is thus likewise of limited probative value.

While the veteran alleges that his current PTSD is related to 
his service, there are no records which reflect treatment for 
psychiatric problems dated prior to June 2002, approximately 
40 years after separation from service.  Accordingly, 
entitlement to service connection for a psychosis on a 
presumptive basis is not warranted because no disorder was 
shown within the applicable presumptive period following her 
separation from service.  See 38 C.F.R. § 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board does not dispute the veteran's diagnosis 
of PTSD, or the psychologist's findings that the veteran 
exhibits psychiatric manifestations consistent with those 
experienced by victims of sexual assault.  However, in this 
case, there is no probative evidence establishing a medical 
nexus between military service and the veteran's PTSD.  

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  However, as 
no probative evidence establishing a nexus between the 
current diagnosis of PTSD and sexual trauma suffered in 
service has been submitted, service connection for PTSD due 
to military sexual assault is not warranted.

In recent statements in support of his claim, the veteran has 
attributed his current psychiatric problems to service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, multiple attempts to locate records 
have been made and the Board has thoroughly examined the 
veteran's allegations of inservice abuse.  However, the fact 
that the veteran's request for transfer, which has been 
alleged to verify his inservice sexual trauma, actually was 
made prior to the alleged date of the sexual trauma, weights 
heavily against the claim.

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, March 
2003, and May 2004; and a rating decision in May 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


